[J-103-2014]
                IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT




COMMONWEALTH OF PENNSYLVANIA, :         No. 13 MAP 2014
                              :
               Appellee       :         Appeal from the Order of the Superior
                              :         Court at Nos. 1870 and 1973 MDA 2012,
                              :         dated August 28, 2013, affirming the
          v.                            Judgment of Sentence of the Franklin
                              :
                                        County Court of Common Pleas, Criminal
                              :         Division at No. CP-28-CR-0000516-2010,
LARRY FRANCIS WEAVER,         :         dated June 13, 2012
                              :
               Appellant      :         ARGUED: November 19, 2014




                                   ORDER


PER CURIAM                                      DECIDED: December 1, 2014
     AND NOW, this 1st day of December, 2014, the order of the Superior Court is

hereby AFFIRMED.